NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


           ROSEANN R., ANTHONY F., SERGIO M., Appellants,

                                         v.

   DEPARTMENT OF CHILD SAFETY, A.C., M.S., K.F., K.F., Appellees.

                              No. 1 CA-JV 20-0109
                                FILED 10-22-2020


            Appeal from the Superior Court in Maricopa County
                              No. JD14966
                    The Honorable Sara J. Agne, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, P.C., Scottsdale
By John L. Popilek
Counsel for Appellant Roseann R.

Denise L. Carroll, Esq., Scottsdale
By Denise Lynn Carroll
Counsel for Appellant Anthony F.

Robert D. Rosanelli, Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant Sergio M.
Arizona Attorney General’s Office, Tucson
By Autumn Spritzer
Counsel for Appellee Department of Child Safety



                      MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.


S W A N N, Chief Judge:

¶1            Roseann R. (“Mother”), Anthony F., and Sergio M. appeal the
juvenile court’s order terminating their respective parental rights to A.C.-
R., M.S., K.G.F., and K.C.F. (the “Children”). For the following reasons, we
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In October 2018, fourteen months after successfully
reunifying with the Children after a prior dependency, Mother was evicted
from her home, left five-year-old A.C.-R. and three-year-old M.S. with
Dolores S., left two-year-old twins K.G.F. and K.C.F. with their maternal
grandmother, and disappeared.1 The Department of Child Safety (“DCS”)
filed various petitions and amendments, ultimately alleging the Children
were dependent as to Mother on the grounds of neglect, substance abuse,
and failure to protect from sexual abuse; M.S. was dependent as to his
father, Sergio M., on the grounds of neglect and abandonment; and the
twins were dependent as to their father, Anthony F., on the grounds of
neglect and substance abuse.2 The juvenile court eventually determined the
Children were dependent and adopted case plans of family reunification.


1       We view the evidence in the light most favorable to upholding the
juvenile court’s order terminating parental rights. Titus S. v. Dep’t of Child
Safety, 244 Ariz. 365, 369, ¶ 15 (App. 2018).

2     DCS also alleged A.C.-R. was dependent as to her father on the
grounds of neglect. The juvenile court terminated his parental rights in
March 2020, but he did not challenge the order and is not a party to this
appeal.


                                      2
                     ROSEANN R. et al. v. DCS, et al.
                         Decision of the Court

¶3            Mother has a long history of substance abuse and neglect,
having given birth to substance-exposed newborns in 2004, 2006, 2015, and
2016. Her parental rights to four children separate from those in this appeal
were terminated as a result of her substance abuse. The earlier dependency,
to which the Children at issue here were subject, was also based on
substance abuse. She did not complete a urinalysis test after the Children
were removed in this case because she “ran out of time,” but later admitted
she relapsed on methamphetamine before leaving A.C.-R., M.S., K.G.F., and
K.C.F. with other caregivers.

¶4             Once the Children were removed, Mother began using
methamphetamine every day; DCS referred her for substance abuse
treatment and testing, transportation assistance, visitation, and parent-aide
services. She attended an intake for substance abuse treatment, where she
reported first using methamphetamine around 2003 and last using the day
before the assessment, but never returned for services. Substance abuse
testing and parent-aide services were closed in January 2019 after Mother
failed to engage.

¶5            In December 2018, DCS visited Anthony F.’s home in the
hopes of placing the twins in his care, but found he did not have a safe place
for them to sleep, appropriate food, car seats, or clothing for them. He had
only six diapers and denied having the resources to purchase more.
Anthony F. declined in-home services, would not provide information
about or contact with the adult son living in his home, and refused to sign
a safety plan requiring contact with Mother be supervised. Thus, DCS and
the juvenile court remained concerned about Anthony F.’s ability to
provide a safe home, adequate food, and protection from Mother’s
substance abuse. Anthony F. was evicted from the residence in January
2019. He eventually gave DCS information to perform a background check
on his adult son in October 2019.

¶6             DCS later learned Anthony F. had a drug-related criminal
history and was required to participate in substance abuse testing through
the adult probation department. But he denied any substance abuse
history, recanted on an agreement to participate in substance abuse testing,
and failed to follow through on four separate appointments for DCS to
reassess his living situation. Although Anthony F. was compliant with his
probation and participated appropriately in supervised visitation, he had
extremely limited experience caring for the twins and failed to engage in
parent-aide services. And after evaluation, when it was recommended the
twins attend a developmental preschool, both Mother and Anthony F.
refused to grant permission until the juvenile court strongly encouraged it.


                                      3
                     ROSEANN R. et al. v. DCS, et al.
                         Decision of the Court

Both parents also refused permission for K.C.F to undergo a recommended
medical procedure.

¶7            By March 2019, Mother had yet to demonstrate consistent
sobriety or engage in substance abuse treatment. She missed two-thirds of
her scheduled visits—once because she “didn’t feel like seeing her
children”—and occasionally arrived at the visits late and unprepared. This
pattern disappointed the Children. Anthony F. had likewise “essentially
done no services” and either arrived late or left early from the majority of
his scheduled visits.

¶8            Mother continued to use methamphetamine daily until July
2019, when she enrolled in a ninety-day inpatient substance abuse
treatment program. She attended visitation but struggled to supply
appropriate food and diapers during visits. Around Mother’s completion
of her inpatient program—nearly a year after the Children’s removal—DCS
re-referred Mother for substance abuse testing and treatment and parent-
aide services. She was compliant and tested negative for substances.
Meanwhile, Anthony F. was again referred for parent-aide services, which
he attended, and substance abuse testing, which he did not. Because he
never demonstrated sobriety, DCS did not refer Anthony F. for a
psychological evaluation.

¶9            In September 2019, the juvenile court changed the case plan
to severance and adoption. DCS then moved to terminate Mother’s
parental rights to the Children, Anthony F.’s parental rights to K.G.F. and
K.C.F., and Sergio M.’s parental rights to M.S. The DCS caseworker
expressed an ongoing concern that Mother displayed a pattern of increasing
participation when termination was imminent, in an attempt to “check the
boxes” for requested services without appreciating their intended
purposes, but then repeatedly relapsing when transitioning from treatment
to living independently with the Children.

¶10          By the time of the January 2020 termination hearing, Mother
and Anthony F. had improved on roughly half the diminished caregiver
protective capacities identified during each of their parent-aide services.
Mother had been substance-free for six months and compliant with
services. She was employed but did not have independent or appropriate
housing.

¶11         Mother testified she was not concerned with relapse because
she was “committed to [her] sobriety,” but also admitted she “wanted this
before too” and her desire for sobriety had not prevented her from



                                     4
                     ROSEANN R. et al. v. DCS, et al.
                         Decision of the Court

relapsing. Nonetheless, Mother believed her most recent period of
methamphetamine use was a “wake-up call,” and her most recent stint in
inpatient treatment would be more effective because it was trauma-based,
and she had sought trauma-based outpatient therapy afterwards. When
asked why she did not commit to services in the first eight months of the
dependency, Mother explained she was depressed because she believed
Dolores S. had falsely accused her of abandoning the Children and because
the methamphetamine “blocked [her] mind of thinking.”

¶12            During the termination hearing, the DCS case manager
testified that Mother’s recent improvement did little to alleviate DCS’s
concerns regarding her ability to parent, noting that given Mother’s
“pattern of success and then relapse,” even after a prior course of inpatient
treatment, a “much longer period of proven sobriety [is necessary] to feel
confident that Mom would be able to handle full-time care [of the Children]
long term.” Indeed, Mother identified stress as a trigger for relapse, but
denied that parenting four children would be stressful because her four-
hour visits went well. Ultimately, Mother agreed her pattern of substance
abuse was emotionally traumatizing to the Children, but when pressed,
insisted that with more time, she could demonstrate her commitment to
sobriety.

¶13            Anthony F. presented evidence during the termination
hearing that he was compliant with the terms of his probation, had secured
a safe and appropriate home for the twins, and was physically, financially,
and emotionally prepared to parent them. He was employed but had
recently been arrested for driving on a suspended license. Throughout his
testimony, he was evasive about his drug and criminal history. And
although Anthony F. provided a single, clean urine sample in January 2020,
he never provided information about his probation and associated drug
testing, so the DCS case manager remained concerned given his admitted
history of substance abuse and failure to submit to any other substance
abuse treatment or testing. When asked about his delay in participating in
services, Anthony F. responded that he believed the services were
voluntary.

¶14           Meanwhile, Sergio M. was serving a six-year prison sentence
on gang- and weapons-related charges and did not anticipate being
released until October 2022. Sergio M. testified at the termination hearing
that he had had contact with M.S. during the eight months he was between
prison sentences in 2016. During the dependency, he sent letters and
recordings to his mother and Dolores S. to pass on to M.S. and provided
supplies for M.S. “through” his mother. Although Sergio M. wanted to


                                     5
                      ROSEANN R. et al. v. DCS, et al.
                          Decision of the Court

develop more of a relationship with M.S., at the same time, he admitted that
he had not “been a part of [M.S.’s] life for a long time” and it was selfish “to
make [his] son wait” for his release from incarceration. The DCS case
manager agreed that further delay in achieving permanency was not in
M.S.’s best interests.

¶15            The DCS case manager testified the Children were not all
placed together, but they were bonded to their placements, with whom they
had spent the majority of their lives. Additionally, the placements were
meeting the Children’s regular and special needs and willing to adopt and
provide sibling visits. Overall, DCS contended that it was in the Children’s
best interests to be adopted into permanent homes.

¶16           After taking the matter under advisement, the juvenile court
entered an order terminating Mother’s, Anthony F.’s, and Sergio M.’s
parental rights to their respective Children. The court found DCS had
proved by clear and convincing evidence that termination was warranted
as to Mother on the grounds of chronic substance abuse and failure to
remedy the circumstances causing an out-of-home placement within the
statutory period; as to Anthony F. on the grounds of failure to remedy the
circumstances causing an out-of-home placement within the statutory
period; and as to Sergio M. on the grounds of lengthy incarceration; and
DCS proved termination was in the Children’s best interests by a
preponderance of the evidence. The parents appealed.

                               DISCUSSION

I.     Mother

¶17            To terminate a parental relationship, the juvenile court must
find at least one statutory ground for severance by clear and convincing
evidence. Sandra R. v. Dep’t of Child Safety, 248 Ariz. 224, 227, ¶ 12 (2020).
A parent’s rights may be terminated pursuant to A.R.S. § 8-533(B)(3) when:
(1) the parent has a history of chronic abuse of controlled substances; (2) the
parent is unable to discharge parental responsibilities because of the
substance abuse; and (3) there are reasonable grounds to believe that the
condition will continue for a prolonged, indeterminate period. Raymond F.
v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 377, ¶ 15 (App. 2010). We will
affirm a termination order “unless we must say as a matter of law that no
one could reasonably find the evidence to be clear and convincing.” Denise
R. v. Ariz. Dep’t of Econ. Sec., 221 Ariz. 92, 94, ¶ 7 (App. 2009) (quoting
Murillo v. Hernandez, 79 Ariz. 1, 9 (1955)).




                                       6
                      ROSEANN R. et al. v. DCS, et al.
                          Decision of the Court

¶18             Mother argues DCS failed to prove the statutory ground of
substance abuse by clear and convincing evidence. Mother does not contest
the court’s findings that her history of chronic substance abuse interferes
with her ability to parent; rather, she argues DCS’s contention that “Mother
has relapsed before, so she’ll relapse again” is an insufficient basis to
conclude that Mother’s condition will continue for a prolonged,
indeterminate period.3 While such a characterization alone may indeed be
insufficient, the juvenile court is directed to consider “the length and
frequency of Mother’s substance abuse, the types of substances abused,
behaviors associated with the substance abuse, prior efforts to maintain
sobriety, and prior relapses” in evaluating a future ability to parent. Jennifer
S. v. Dep’t of Child Safety, 240 Ariz. 282, 287, ¶ 20 (App. 2016).

¶19           Mother has a twenty-five-year history of abusing
methamphetamine. Despite having her parental rights to four other
children terminated as a result of her substance abuse, Mother continued to
use methamphetamine while pregnant with at least three of her next four
children—the Children at issue here. With the assistance of inpatient
substance abuse treatment, Mother was able to achieve sufficient sobriety
to regain custody of those children for approximately one year before
relapsing on methamphetamine. And, when the Children were again
removed, Mother failed to participate in substance abuse treatment or
testing because she believed she had been treated unfairly. She instead
increased her methamphetamine use over a period of eight months before
finally engaging in services. By the time of trial, Mother had demonstrated
only three months’ sobriety outside of inpatient treatment. Moreover,
Mother identified stress as a trigger for her methamphetamine use, but
inexplicably denied that caring for four children under the age of seven
would be stressful.



3       Mother also suggests the juvenile court erred in concluding her
substance abuse was likely to continue for a prolonged, indeterminate
period because DCS presented no expert testimony on the subject. She cites
no authority for the proposition that A.R.S. § 8-533(B)(3) requires expert
testimony on facts such as these, and we do not find supporting authority
either. See, e.g., Raymond F., 224 Ariz. at 379, ¶¶ 27–29 (holding that the
juvenile court could reasonably conclude that a parent’s drug abuse was
likely to continue for a prolonged, indeterminate period based on evidence
that the parent had a significant history of substance abuse, had recently
used drugs, and failed to participate in reunification services designed to
address substance abuse).


                                       7
                      ROSEANN R. et al. v. DCS, et al.
                          Decision of the Court

¶20            A temporary period of abstinence from drugs does not
outweigh a significant history of abuse or consistent inability to abstain
during the case. Raymond F., 224 Ariz. at 379, ¶ 29 (“It is not the number of
times that [the parent] has tested positive or negative for drug abuse that is
key, but rather, it is the fact that [the parent] has consistently failed to
abstain from drugs . . . .”); see also Jennifer S., 240 Ariz. at 288, ¶ 25
(concluding a parent’s “efforts to achieve and maintain sobriety in the
months immediately preceding the severance hearing . . . d[id] not
outweigh her significant history of drug abuse or her demonstrated
inability to remain sober during much of the case”). Further, “[a parent’s]
failure to remedy h[er] drug abuse[,] despite knowing the loss of h[er]
children was imminent, is evidence [s]he has not overcome h[er]
dependence on drugs.” Raymond F., 224 Ariz. at 379, ¶ 29. On this record,
a factfinder could reasonably determine that Mother suffered from chronic
substance abuse that was likely to continue for a prolonged, indeterminate
period.

¶21             Although Mother points to her testimony that the inpatient
substance abuse treatment she received during the course of this
dependency was qualitatively different (and more effective) than prior
programs, the juvenile court did not find the evidence sufficiently
persuasive to overcome Mother’s substance abuse history. We will not
second-guess this evaluation of the evidence; the juvenile court, as the trier
of fact, “is in the best position to weigh the evidence, observe the parties,
judge the credibility of witnesses, and resolve disputed facts,” Ariz. Dep’t of
Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4 (App. 2004), even when those
facts are “sharply disputed,” Pima Cty. Severance Action No. S-1607, 147 Ariz.
237, 239 (1985).

¶22           Mother also argues she was not given the time and
opportunity to demonstrate her ability to parent, and therefore deprived of
due process, when DCS sought termination of her parental rights before
determining whether her inpatient substance abuse treatment was
effective. We defer to the juvenile court’s factual findings, including those
regarding DCS’s diligence in pursuing reunification, so long as they are
supported by substantial evidence. See Lashonda M. v. Ariz. Dep’t of Econ.
Sec., 210 Ariz. 77, 81–82, ¶¶ 13, 16 (App. 2005). Mother’s argument is not
well-taken here.

¶23          DCS is not required to ensure Mother’s participation in
services, Maricopa Cty. Juv. Action No. JS-501904, 180 Ariz. 348, 353 (App.
1994); nor must the court “leav[e] the window of opportunity for
remediation open indefinitely,” Maricopa Cty. Juv. Action No. JS-501568, 177


                                      8
                      ROSEANN R. et al. v. DCS, et al.
                          Decision of the Court

Ariz. 571, 577 (App. 1994). Mother was immediately referred for substance
abuse treatment and testing when the Children were removed in October
2018, providing the opportunity to address the main impediment to her
reunification—substance abuse. Instead of using this opportunity, Mother
chose to increase her methamphetamine use over the course of eight
months before engaging in services. To the extent Mother believes time to
demonstrate reliable compliance was lacking, it resulted from her own
dilatory conduct, not DCS’s efforts. Accordingly, Mother fails to establish
reversable error.4

II.    Anthony F.

¶24           A parent’s rights to a child may be terminated under A.R.S. §
8-533(B)(8)(a) when:

       [T]he child is being cared for in an out-of-home placement
       under the supervision of the juvenile court, . . . [DCS] has
       made a diligent effort to provide appropriate reunification
       services[,] . . . [t]he child has been in an out-of-home
       placement for a cumulative total period of nine months or
       longer pursuant to court order[,] . . . and the parent has
       substantially neglected or wil[l]fully refused to remedy the
       circumstances that cause the child to be in an out-of-home
       placement.

In evaluating the parent’s performance, the juvenile court must consider
“the availability of reunification services to the parent and the participation
of the parent in these services.” A.R.S. § 8-533(D). We will affirm a finding
under this section “unless we must say as a matter of law that no one could
reasonably find the evidence to be clear and convincing.” Denise R., 221
Ariz. at 94, ¶ 7 (quoting Murillo, 79 Ariz. at 9).

¶25          Anthony F. argues DCS failed to prove termination of his
parental rights to K.C.F. and K.G.F. was warranted because there was no
evidence of substance abuse, and he eventually obtained an appropriate
home. Anthony F. contends the fact that he was “recalcitrant with the



4      Because we find DCS proved termination of Mother’s parental rights
was warranted on the grounds of substance abuse, we need not and do not
address her claims of error as to the other grounds. See Crystal E. v. Dep’t of
Child Safety, 241 Ariz. 576, 578, ¶ 5 (App. 2017).



                                      9
                       ROSEANN R. et al. v. DCS, et al.
                           Decision of the Court

Department” is insufficient to warrant termination of his parental rights.
On this record, we disagree.

¶26            Severance based on a child’s time in an out-of-home
placement “is not limited to those who have completely neglected or
willfully refused to remedy such circumstances.” JS-501568, 177 Ariz. at
576 (emphasis added). Rather, the juvenile court is “well within its
discretion in finding substantial neglect and terminating parental rights”
where a parent makes only “sporadic, aborted attempts to remedy” the
situation that caused the Children to come into DCS care in the first place.
Id. Indeed, “[l]eaving the window of opportunity for remediation open
indefinitely is not necessary, nor . . . [is it] in the child’s or the parent’s best
interests.” Id. at 577. This scheme gives the parent an incentive to address
his deficiencies and assume parental responsibilities as soon as possible,
thereby furthering a young child’s interest in permanency. See id. Thus, an
uncooperative parent may indeed find his efforts “too little, too late” if his
obstinance prevents DCS from evaluating parental fitness in a timely
manner. See id.

¶27           Here, DCS was preparing to place the twins with Anthony F.
once it approved his home. But Anthony F. did not secure the necessary
supplies, declined to provide the information and access DCS needed to
assess the appropriateness of another adult living in the home with K.C.F.
and K.G.F., and refused to sign a safety plan that would ensure the twins
were protected from Mother’s substance abuse. He did not participate in
any services for at least the first six months of the dependency and did not
have his residence and its occupants approved by DCS for at least another
six months thereafter. Because Anthony F. waited to engage with the
parent aide, the service had yet to be completed by the time of the
termination trial. Anthony F. provided no reasonable explanation for his
failure to complete these relatively straightforward tasks. Meanwhile, the
twins were being cared for and bonding with someone else. Given these
circumstances, we cannot say the juvenile court acted unreasonably in
concluding Anthony F.’s recalcitrance in engaging in the case plan was
essentially his neglect or willful refusal to remedy the circumstances
causing the twins to be in out-of-home care for longer than nine months.

¶28            Anthony F. also argues DCS failed to prove termination of his
parental rights was in the twins’ best interests by a preponderance of the
evidence. We review the best-interests finding for an abuse of discretion.
See Titus S., 244 Ariz. at 369, ¶ 15.




                                        10
                       ROSEANN R. et al. v. DCS, et al.
                           Decision of the Court

¶29            When evaluating best interests, the juvenile court must
consider all relevant facts and determine, on a case-by-case basis, whether
a preponderance of the evidence supports a finding that a child “would
derive an affirmative benefit from termination or incur a detriment by
continuing in the relationship.” Oscar O., 209 Ariz. at 334, ¶ 6; accord
Demetrius L. v. Joshlynn F., 239 Ariz. 1, 4–5, ¶ 16 (2016). The benefit to a
child, particularly where he has been out of the parents’ care for a lengthy
period, is the opportunity for permanency in lieu of remaining indefinitely
in a situation where “parents maintain parental rights but refuse to assume
parental responsibilities.” Oscar O., 209 Ariz. at 337, ¶ 16 (quoting Maricopa
Cty. Juv. Action No. JS-6520, 157 Ariz. 238, 243 (App. 1988), and citing James
S. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 351, 356, ¶ 18 (App. 1998)) (emphasis
omitted). “At this stage, the child’s interest in obtaining a loving, stable
home, or at the very least avoiding a potentially harmful relationship with
a parent, deserves at least as much weight as that accorded the interest of
the unfit parent in maintaining parental rights.” Kent K. v. Bobby M., 210
Ariz. 279, 287, ¶ 37 (2005).

¶30            The juvenile court here found Anthony F. unreasonably
withheld consent for medical and developmental services from the twins
and delayed engaging in the services required under the case plan.
Meanwhile, the twins were in an adoptive placement that was “diligently
meeting” their regular and special needs and willing to continue sibling
visits. On this record, we cannot say the juvenile court abused its discretion
in balancing the evidence in favor of the twins’ interests in permanency.

III.   Sergio M.

¶31             A parent’s rights may be terminated if “the parent is deprived
of civil liberties due to the conviction of a felony . . . if the sentence of that
parent is of such length that the child will be deprived of a normal home
for a period of years.” A.R.S. § 8-533(B)(4). Whether this ground is proved
is a fact-specific inquiry requiring examination of “all relevant factors,”
including:

       (1) [T]he length and strength of any parent-child relationship
       existing when incarceration begins, (2) the degree to which
       the parent-child relationship can be continued and nurtured
       during the incarceration, (3) the age of the child and the
       relationship between the child’s age and the likelihood that
       incarceration will deprive the child of a normal home, (4) the
       length of the sentence, (5) the availability of another parent to




                                       11
                      ROSEANN R. et al. v. DCS, et al.
                          Decision of the Court

       provide a normal home life, and (6) the effect of the
       deprivation of a parental presence on the child at issue.

Michael J., 196 Ariz. 246, 251–52, ¶ 29 (2000). “[T]here is no threshold level
under each individual factor in Michael J. that either compels, or forbids,
severance.” Ariz. Dep’t of Econ. Sec. v. Rocky J., 234 Ariz. 437, 441, ¶ 17 (App.
2014) (quoting Christy C. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 445, 450, ¶ 15
(App. 2007)). Accordingly, we defer to the juvenile court’s findings and the
weight that court assigned to the evidence and the factors. Id. at 441, ¶ 14.
We will affirm “unless, as a matter of law, no reasonable evidence supports
those findings.” Id. at 440, ¶ 12.

¶32            In arguing DCS failed to prove his incarceration deprived
M.S. of a normal home for a period of years, Sergio M. relies on evidence
that he had and could continue to maintain some presence in M.S.’s life
while incarcerated, with his mother’s assistance. If true, this evidence
would weigh in favor of maintaining the parental relationship, but it
neither compels nor precludes severance. See Rocky J., 234 Ariz. at 440–41,
¶¶ 12, 14. Indeed, the inquiry under A.R.S. § 8-533(B)(4) “focuses on the
child’s needs during the incarceration and not solely on whether the parent
would be able to continue the parent-child relationship.” Jeffrey P. v. Dep’t
of Child Safety, 239 Ariz. 212, 215, ¶ 14 (App. 2016).

¶33           The juvenile court did not find the limited presence Sergio M.
could offer M.S. sufficiently persuasive to overcome other factors,
including: Sergio M. did not have a strong relationship with M.S. before his
incarceration; Sergio M. had never actively parented M.S. and would likely
require reunification services after his release, further delaying M.S.’s
opportunity for permanency; no other parent was available to M.S. during
Sergio M.’s incarceration; and, under the circumstances, Sergio M.’s
physical absence from M.S.’s daily life between the ages of three and seven
or eight would deprive M.S. of a normal home. We defer to that evaluation,
which is both well-reasoned and supported by the record. See supra ¶ 21.

¶34            Sergio M. also argues DCS failed to prove termination of his
parental rights was in M.S.’s best interests by a preponderance of the
evidence. Specifically, Sergio M. argues the court was unable to fully
evaluate best interests because the lack of phone calls and visits through the
prison—which he blames on DCS—prevented him from communicating
and bonding with M.S. while incarcerated. We again review the best-
interests finding for an abuse of discretion. See Titus S., 244 Ariz. at 369, ¶
15.




                                       12
                      ROSEANN R. et al. v. DCS, et al.
                          Decision of the Court

¶35            The juvenile court here found, irrespective of Sergio M.’s
efforts or ability to maintain a relationship with M.S., that Sergio M. would
not be available to parent him “for several years yet” and “it would not be
fair for the [child] to have to wait longer” for permanency. Sergio M.
admitted as much in his own testimony, see supra ¶ 14, and the immediate
availability of a stable, loving, permanent placement for M.S. forms a
sufficient basis to sustain the court’s determination that termination was in
the child’s best interests. See Demetrius L., 239 Ariz. at 4–5, ¶¶ 16–17 (noting
a prospective adoption alone may provide sufficient benefit to support a
best-interests finding). Sergio M. thus fails to prove error.

                                CONCLUSION

¶36           The juvenile court’s order terminating Mother’s, Anthony
F.’s, and Sergio M.’s parental rights to the Children is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         13